UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1578


ALBERT GREEN, JR.; EPHONIA M. GREEN,

                    Plaintiffs - Appellants,

             and

IDA M. GREEN,

                    Plaintiff,

             v.

BWW LAW GROUP, LLC; CARRIE M. WARD; JOSEPH DELOZIER,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:17-cv-03207-PJM)


Submitted: November 29, 2018                               Decided: December 3, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Green, Jr., Ephonia M. Green, Appellants Pro Se. Matthew Daniel Cohen, BWW
LAW GROUP, LLC, Rockville, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Appellants, Albert Green, Jr., and Ephonia M. Green, appeal the district court’s

order dismissing their complaint alleging that a law firm and attorneys who worked for

the law firm violated the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p

(2012), in regard to a state foreclosure proceeding. On appeal, we confine our review to

the issues raised in the Appellants’ brief. See 4th Cir. R. 34(b). Because the informal

brief does not challenge the basis for the district court’s disposition, the Appellants have

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm

the district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             3